NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted June 26, 2015 *
                                  Decided July 1, 2015

                                          Before

                          DIANE P. WOOD, Chief Judge

                          JOEL M. FLAUM, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 14-3543

CHRISTOPHER GOODVINE,                            Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Western District of Wisconsin.

       v.                                        No. 14-cv-278-wmc

MICHAEL MEISNER, et al.,                         William M. Conley,
    Defendants-Appellees.                        Chief Judge.

                                        ORDER

       Christopher Goodvine, a Wisconsin inmate, wanted to join a fellow prisoner in
pursuing a class action pro se on behalf of mentally ill inmates confined in segregation at
Columbia Correctional Institution. At screening, see 28 U.S.C. § 1915A, the district court
dismissed Goodvine from the lawsuit after concluding that the claims common to both
inmates were not appropriate for a class action or even joint litigation, and that their
individual claims could not be brought in the same lawsuit. Goodvine appeals, arguing
that the court should have granted class certification or at least allowed the pair to

       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See Fed. R. App. P.
34(a)(2)(C).
No. 14-3543                                                                            Page 2

proceed as co-plaintiffs with their common claims. We are not persuaded by either
contention, but we conclude that because of changed circumstances, Goodvine should
have been permitted to proceed alone. As we explain, though, this victory for Goodvine
may prove hollow because recent events suggest that little is left of the lawsuit
underlying this appeal.

        The procedural history is unusual, though not complicated. Goodvine suffers
from serious mental illness and until recently was confined in disciplinary segregation at
Columbia off and on for at least four years. Another mentally ill inmate at Columbia,
Jeffrey M. Davis, Jr., initiated this lawsuit—without Goodvine—by filing a complaint
alleging that he suffered numerous instances of self-harm in segregation because of
official indifference to his mental illness. At the time, Davis was litigating a similar case,
see Davis v. Bartow, No. 3:12-cv-00559-wmc (W.D. Wis. Nov. 17, 2014), as was Goodvine,
see Goodvine v. Meisner, No. 3:12-cv-00134-wmc (W.D. Wis. June 10, 2015).

       The district court screened Davis’s complaint and dismissed it sua sponte for
failure to exhaust administrative remedies. See 42 U.S.C. § 1997e(a). Davis responded by
completing the administrative process and then moving to reinstate his suit, with
Goodvine as co-plaintiff. Along with his motion Davis submitted an amended complaint
and an application for Goodvine to proceed in forma pauperis. The court granted
Davis’s motion, assessed an initial partial filing fee against Goodvine (Davis already had
paid), and stayed the suit pending screening of the pair’s amended complaint. The
amended complaint incorporated Davis’s original claims, added Goodvine’s similar
allegations of self-injury, and also added twelve “causes of action” common to both
plaintiffs. These “causes of action,” though, are really of list of omissions—e.g., not
training staff to monitor suicidal inmates in segregation—that Davis and Goodvine say
worsened their mental illnesses and increased the risk of self-harm. The amended
complaint sought injunctive relief and damages.

        In a separate motion, Davis and Goodvine further sought to proceed with their
twelve shared “causes of action” as “class causes of action” on behalf of hundreds of
mentally ill inmates at Columbia. On October 15, 2014, after Goodvine had paid his
initial partial filing fee, the district court screened the amended complaint and, at the
same time, ruled on the motion for class certification. Beginning with that motion, the
court denied class certification after concluding that the questions of law and fact linking
the members of the putative class were only superficially in common, that Davis and
Goodvine were not adequate representatives, and that the pair could not fairly represent
the class interests because they were pro se (and had not made an effort to secure class
No. 14-3543                                                                            Page 3

counsel). The court then dismissed Goodvine’s individual claims without prejudice,
reasoning that they involve independent events, have no legal or factual issues in
common with Davis’s individual claims, and make the complaint unwieldy. The result
of these rulings, the court’s order presumes, was that only Davis could proceed. Yet the
court did not explain why Davis and Goodvine could not continue with their shared
“causes of action” as co-plaintiffs, even if not as class representatives. Goodvine brought
that omission to the district court’s attention in a timely motion for reconsideration,
which the court denied without further explanation.

        The order denying reconsideration was issued on November 5, 2014. Nine days
later, as part of a settlement in his other lawsuit, Davis voluntarily dismissed with
prejudice all of his claims in this suit with Goodvine. The voluntary dismissal was
mailed on November 17 and received by the clerk of the district court on November 18.
With Davis out of the case, the clerk of court then issued a final judgment the same day.

        On appeal Goodvine argues that the district court should have granted class
certification or at least permitted him and Davis to proceed as co-plaintiffs with their
shared “causes of action.” We can easily reject the first of these contentions. The district
court gave sound reasons for denying class certification. That ruling was not an abuse of
discretion. See Abbott v. Lockheed Martin Corp., 725 F.3d 803, 809 (7th Cir. 2013).

         Goodvine’s second contention has more substance. As he pointed out in his
motion for reconsideration, the district court’s adverse ruling on class certification did
not foreclose the two inmates from proceeding as co-plaintiffs on their common “causes
of action.” In its analysis the district court overlooked that the “commonality” analysis
for class actions, see Fed. R. Civ. P. 23(a)(2), is not coextensive with Federal Rule of Civil
Procedure 20(a)(1), which governs joinder of plaintiffs. See Lee v. Cook County, 635 F.3d
969, 971 (7th Cir. 2011). Although Davis and Goodvine did not harm themselves in
precisely the same way or on the very same days, both inmates attributed their injuries
to the same omissions and prison policies identified in their twelve “causes of action.”
Both plaintiffs had been in and out of segregation and were likely to be housed in
segregation in the future. And their common allegations related directly to the
conditions of confinement in segregation, including the failure to treat and protect
mentally ill inmates. This suffices to establish common questions of law or fact, even if
other questions predominate. See Fed. R. Civ. P. 20(a)(1)(B); Lee, 635 F.3d at 971;
Boriboune v. Berge, 391 F.3d 852, 856 (7th Cir. 2004). That was enough for joinder to have
been proper, though the decision to deny joinder is still a matter of discretion. See Chavez
v. Ill. State Police, 251 F.3d 612, 632 (7th Cir. 2001). The district court reasoned that
No. 14-3543                                                                            Page 4

allowing Goodvine to join would have created an unwieldy suit with twelve common
“causes of action,” over 30 individual claims, and scores of defendants. We would be
unlikely to conclude that a district court faced with this scenario abuses its discretion by
declining to let such a suit proceed.

        But that question is not squarely before us, because, in hindsight, it’s clear that the
district court’s rationale for dropping Goodvine from the lawsuit—efficiency and
improper joinder—was no longer valid by the time judgment was entered. The district
court thought that Davis, as the original plaintiff, should move forward with his claims.
Yet before judgment was entered, Davis had exited the lawsuit. Making Goodvine file a
new action, as suggested by the district court, would have served no purpose (and cost
Goodvine another filing fee). And absent its original rationale for declining to let
Goodvine participate in a joint suit with Davis, the district court abused its discretion in
entering final judgment.

        So we must remand this case, but there is a hitch. After the parties filed their
briefs in this appeal, Goodvine and counsel for the State of Wisconsin settled Goodvine’s
other lawsuit arising from conditions in segregation at Columbia. And as part of that
settlement, the Department of Corrections agreed to and did transfer Goodvine to
another prison. Since that transfer was compelled by the settlement, the prospect of
Goodvine’s return to Columbia would appear to be remote, thus mooting his demand
for injunctive relief in this suit. And as was true with the settlement in Davis’s other suit,
the settlement of Goodvine’s parallel litigation may well preclude his damages claims in
this action. We must leave for the district court to explore, however, the effect of
Goodvine’s settlement on this case. The agreement is under seal and counsel for
Wisconsin has not filed anything with us suggesting that this entire appeal is now moot.

        Accordingly, the judgment dismissing Goodvine’s “causes of action” numbered
1 through 12, and his individual claims numbered 1 through 23, is VACATED and the
case is REMANDED for further proceedings consistent with this order. We express no
opinion concerning whether all of these claims, if not barred by Goodvine’s settlement in
case no. 3:12-cv-00134-wmc, can proceed together in the same lawsuit, a question not yet
addressed by the district court.